     Case 1:20-cr-00175-DAD-BAM Document 134 Filed 03/02/21 Page 1 of 2


 1    Barbara Hope O’Neill #102968
      Attorney at Law
 2    Post Office Box 11825
      Fresno, California 93775
 3    Telephone: (559) 459-0655
      Fax: (559) 459-0656
 4
      Attorney for Rafael Zaragoza
 5    r

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         CASE No: 1:20-CR-00175-DAD

12                       Plaintiff,                     REQUEST FOR MODIFICATION
                                                        OF PRETRIAL RELEASE
13           v.                                         CONDITION OF NO
                                                        ASSOCIATION
14    Rafael Zaragoza,                                  ORDER THEREON

15                       Defendant.
                                                        Judge Hon. Stanley A. Boone
16

17

18      IT IS HEREBY REQUESTED that a pretrial Release Modification be granted to allow a

19   change in the “not associate” condition of Rafael Zaragoza’s Pretrial Release Conditions. It is
     respectfully requested that Mr. Zaragoza be allow to associate with co-defendant Ms. Anna
20
     Jimenez-Ambriz.
21
        The Eastern District of California held a Detention Hearing on Mr. Zaragoza’s matter on
22   October 20, 2020 during which Mr. Zaragoza was released from custody with release conditions.
23   Mr. Zaragoza was ordered to not associate or have any contact with co-defendants unless in the
24   presence of counsel or otherwise approved in advance by the PSO.

25      At the time of Mr. Zaragoza’s arrest, he and Ms. Jimenez-Ambriz had been in a dating
     relationship for two years and had been living together for the last six months of the relationship.
26
     The proposed modification of no association with co-defendants is as follows:
27
        The defendant is not to associate or have any contact with co-defendants, except Ms. Anna
28
                                                        1
     Case 1:20-cr-00175-DAD-BAM Document 134 Filed 03/02/21 Page 2 of 2


 1   Concepcion Jimenez-Ambriz, unless in the presence of counsel or otherwise approved in advance
 2   by the PSO.

 3

 4

 5   DATED: March 1, 2021
                                                          /s/Barbara Hope O’Neill
 6                                                        Barbara Hope O’Neill
                                                          Attorney for Rafael Zaragoza
 7

 8
                                                  ORDER
 9
        GOOD CAUSE APPEARING, the above request that conditions of Pretrial Release as to
10
     Rafael Zaragoza in Case No. 1:20-cr-00175-DAD are modified as follows:
11

12        1.   Not to associate or have any contact with co-defendants, except Ms. Anna Jimenez-
13             Ambriz, unless in the presence of counsel or otherwise approved in advance by the
14             PSO.

15        2. All other pretrial Conditions of Release will remain in full force and effect.

16
     IT IS SO ORDERED.
17

18   Dated:    March 2, 2021
                                                      UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                      2
